BLAND, P. J.
Ninety days after expiration of the term was allowed appellant in which to file bill of exceptions. His time to file under this order expired February 18, 1898. The bill of exceptions was filed February 15, 1898. By leave of this court the appellant has filed here the following paper:
“E. T. Mitchell, vs. I Motion for judgment on delivery bond. “James M. Orchard. J
“The time for filing bill of exceptions in the above entitled cause is hereby extended until the 15th day of March, A. D. 1898.”
“(Signed) L. B. Woodside, Judge.”
To this paper is attached a letter signed by Judge Wood-side to Mr. Orchard, transmitting (supposedly) the above order and also the affidavit of Orchard that the order was inclosed with the letter as received by him. The letter is dated February 3, 1898. The order was filed by the clerk of the trial court February 28, 1898. It is too plain to require argument or citation of authorities, that neither the letter nor affidavit can be received as evidence of the date of the order, which is without date. Lafayette v. Thompson, 83 Mo. 199. But we are asked to presume that the judge of the circuit court correctly and lawfully exercised his power to extend the time in which to file the bill of exceptions. The power was exercised in vacation and' by authority of a statute granting special powers, section 2168, Eevised Statutes 1889, and not according to the course of the common law, nor in the exercise of any general jurisdiction of the court, and hence none of the usual presumptions indulged in favor of the regularity and validity of the acts and judgments of & court of general jurisdiction can be indulged in support of the order. Ellis v. Railroad, 51 Mo. 200; Anderson v. Pemberton, 89 Mo. 65; Sedalia v. Railroad, 17 Mo. App. 105. Black in his *393work on Judgments, volume 1, section 279, says: “It is an established rule that when a court of general jurisdiction has special and statutory powers conferred upon it, which are wholly derived from statute and not exercised according to the course of the common law, or are not a part of its general jurisdiction, it is to be regarded as quoad hoo an inferior or limited court, and its judgments to be treated accordingly, that is, its jurisdiction must appear on the record and can not be presumed.” Citing many authorities, and especially Pulaski v. Stuart, 28 Gratt (Va.), 872. See, also, Freeman on Judgments, sec. 123. The order being without date, we must look to its file marks for its date, which is February 28, 1898, fifteen days after the time had expired in which the bill of exceptions might be filed under the first order. The order extending the time was therefore beyond the power of the court to make and is void. State v. Schuchmann, 133 Mo. 111, and cases cited; Maddox v. Railroad, 73 Mo. App. 510. Hence there is no bill of exceptions in the case and no error appearing on the face of the record proper, the judgment is affirmed.
Judge Bond concurs; Judge Biggs concurs in the result.